OPINION — AG — ** ALCOHOLIC BEVERAGE — STAMP TAX — CONSTITUTIONALITY ** QUESTION: IF HOUSE BILL NO. 605 WHICH IN PART PROVIDES FOR, "FROM AND AFTER THE EFFECTIVE DAY OF THIS ACT IT SHALL BE UNLAWFUL FOR ANY PERSON, FIRM, OR CORPORATION, WITHIN THIS STATE TO PROCURE FROM THE UNITED STATES GOVERNMENT ANY STAMP EVIDENCING PAYMENT OF THE UNITED STATES GOVERNMENT SPECIAL TAX ON RETAIL AND/OR WHOLESALE DEALERS IN DISTILLED SPIRITS" . . . IS IT CONSTITUTIONAL? — NEGATIVE (LIQUOR, TAX) CITE: 37 O.S. 81 [37-81], ARTICLE I, SECTION 1 (FRED HANSEN)